DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/19/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each NPL document listed fails to include an associated date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-40 and 43 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 1-36 of copending Application No. 16/864,121 in view of Brochu (CA 2 938 647). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the copending claims.
The copending claims discloses a solid decking material having apertures, but does not disclose that the solid decking material is a micromesh material.

(claim 2; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard of the copending claims to comprise a decking material of micro-mesh material of inter-woven diagonal strands of material such as taught by Brochu in order to
provide an additional means of promoting drainage that will mitigate debris from entering the gutter.
This is a provisional nonstatutory double patenting rejection.
Claims 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16/864,121 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joly, JR. et al. (US 2010/0071273 A1).
With regard to claim 41: Joly, JR. et al. discloses a gutter guard comprising: 
a rear beam (48); 

Haddon discloses at least one girder (24) disposed on and protruding downward from the bottom surface of the decking (28) (figs. 1 and 3); and 
a front beam (26), wherein the rear edge of the decking (28) is attached to the rear beam (48) and the front edge is attached to the front beam (26), and wherein the gutter guard is self-supporting (fig. 4).  Examiner notes that the gutter guard device extends across a gutter opening in a similar manner to applicant’s gutter guard device and maintains its form (see fig. 4). Examiner notes that the at least one girder of Joly, JR. et al. is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant’s gutter guard device, wherein the gutter guard device maintains its form (see figs 1 and 3).
With regard to claim 42: Joly, JR. et al.  discloses a gutter guard comprising: 
a decking (28) having a plurality of orifices (22, slots), a top surface and an opposing bottom surface, wherein the plurality of orifices (22) extend from the top surface to the bottom surface, and, at least one girder (24) disposed on the bottom surface of the decking (28) (figs. 1 and 3); 
wherein the gutter guard is self-supporting (fig. 4). Examiner notes that the at least one girder of Joly, JR. et al. is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant’s gutter guard device, wherein the gutter guard device maintains its form (see figs 1 and 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-42 on the ground of nonstatutory double
patenting have been considered but are moot in view of the new grounds of rejection.
The objection of claims 14 and 17 has been withdrawn in view of the amendment filed 12/16/21.

Applicant’s arguments with respect to claim(s) 41-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-40 and 43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Note that claims 1-43 are provisionally rejected under obviousness double patenting.
As allowable subject matter has been indicated, applicant's reply must either comply with all
formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b)
and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633